DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 02/11/2022. Claim 1-12 are cancelled, claims 13-14,17-20 and 23 are currently amended, claims 15-16, 21-22,24 are previously presented and claims 25-27 are new. Accordingly claims 13-27 are examined herein.
Note
Examiner wishes to point out to Applicant that claim(s) 13-27 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a layering tool for constituting at least the component portion” in all examined claims with corresponding structure/scope disclosed at [0009] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 8,403,658 – of record) in view of Bechmann (US 2019/0111625 – of record).
Regarding claim 13, Swanson’658 teaches an apparatus (10) for executing a fused deposition modeling method for constituting at least one component portion or component (20) using a fusible construction material (see Fig. 1; column 2, lines 37-40), encompassing: a layering tool (extruding portion (38)) for constituting at least the component portion or component by constituting layers of molten construction material in a predetermined pattern (see Figs.1-2; column 3, lines 1-10 and lines 28-37 ), a construction material manipulation portion (guide tube (36)) (see Fig. 1; column 3, lines 18-35); and a climate chamber arrangement (22); at least a sub-portion of the construction material manipulation portion (i.e. a portion of the guide part (36)) being surrounded by a climate chamber arrangement portion of the climate chamber arrangement (see Fig. 1; column 2, lines 54-58;column 3, lines 1-35 and column 4, lines 38-45 and column 5, lines 1-10),… and the apparatus being configured to perform a manipulation of the construction material in the climate chamber arrangement portion (i.e. extrusion portion (38) of layering tool depositing the building material and perform a building process within the chamber (22); see Fig. 1; column 3, lines 3-7). 
Swanson’658 does not explicitly teach the climate chamber arrangement being operable to regulate, at least locally, a humidity level of an internal gas medium as a climate parameter in an interior of the climate chamber arrangement portion to an associated climate parameter setpoint.  In the same field of endeavor, 3D printing, Bechmann teaches an apparatus (3) for additively manufacturing of three-dimensional objects (2) (see Fig. 1), comprises a climate chamber arrangement ( a chamber (8)), a humidity sensor (10) arranged in an arbitrary position along a flow path of a fluid (7) for example an inert process gas flowing through the chamber (8), whereby the humidity information recorded or captured by the humidity sensor (10); and a humidity control unit (13) which is adapted to control the humidity of the fluid (7) and capable to be configured to control a humidity level of the  gas as a climate parameter in an interior of the climate chamber arrangement portion to an associated climate parameter setpoint (see Fig. 1;[0030-0031]).  Since Swanson’658 teaches controlling a moisture continent in the gas mixture in the building chamber (see column 4, lines 30-37), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Swanson’658 with the climate chamber arrangement being operable to regulate, at least locally, a humidity level of an internal gas medium as a climate parameter in an interior of the climate chamber arrangement portion to an associated climate parameter setpoint as taught by Bechmann in order to control the humidity of the build material, the humidity of the component and also in order to allow the build material be dried to further improve the manufacturing process (see [0025]).

Claims 13-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 6,722,872 – of record) in view of Bechmann (US 2019/0111625 – of record).
Regarding claim 13, Swanson teaches an apparatus (10) for executing a fused deposition modeling method for constituting at least one component portion or component using a fusible construction material (see Fig. 1; Abstract and column 3, lines 55-60), encompassing: 
a layering tool (i.e. a nozzle (66)) for constituting at least the component portion or component by constituting layers of molten construction material in a predetermined pattern (see Figs. 1-2; column 5, lines 52-60); a construction material manipulation portion (extrusion head (14)) (see Figs. 1-2; column 4, lines 4-10); and a climate chamber arrangement (24); at least a sub-portion of the construction material manipulation portion being surrounded by a climate chamber arrangement portion of the climate chamber arrangement (i.e. a portion the extrusion head nozzle (66) is located inside of the build chamber (24))  (see Figs. 1-2; column 5, lines 52-60); the climate chamber arrangement capable of being configured to adjust, at least locally, a climate parameter in an interior of the climate chamber arrangement portion (see Figs. 1-2; column 4, lines 45-55); and the apparatus capable of being configured to perform a manipulation of the construction material in the climate chamber arrangement portion (see Figs. 1-2; column 5, lines 52-66).
Swanson’872 does not explicitly teach wherein the climate chamber arrangement being operable to regulate, at least locally, a humidity level of an internal gas medium as a climate parameter in an interior of the climate chamber arrangement portion to an associated climate parameter setpoint.  
In the same field of endeavor, 3D printing, Bechmann teaches an apparatus (3) for additively manufacturing of three-dimensional objects (2) (see Fig. 1), comprises a climate chamber arrangement ( a chamber (8)), a humidity sensor (10) arranged in an arbitrary position along a flow path of a fluid (7) for example an inert process gas flowing through the chamber (8), whereby the humidity information recorded or captured by the humidity sensor (10); and a humidity control unit (13) which is adapted to control the humidity of the fluid (7) and capable to be configured to control a humidity level of the  gas as a climate parameter in an interior of the climate chamber arrangement portion to an associated climate parameter setpoint (see Fig. 1;[0030-0031]).  Since Swanson teaches controlling a moisture continent in the gas mixture in the building chamber (see column 9, lines 16-25), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Swanson’872 with the climate chamber arrangement being operable to regulate, at least locally, a humidity level of an internal gas medium as a climate parameter in an interior of the climate chamber arrangement portion to an associated climate parameter setpoint as taught by Bechmann in order to control the humidity of the build material, the humidity of the component and also in order to allow the build material be dried to further improve the manufacturing process (see [0025]).
Regarding claim 14, Swanson’872  in view of Bechmann further teaches the apparatus, wherein the climate chamber arrangement (8) is configured to adjust, at least locally, at least one further climate parameter (i.e. a control unit (6) is adapted to control a temperature of a fluid (7) in the interior of the climate chamber arrangement portion) (see Fig. 1;[0031] of Bechmann). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Swanson’872 with the climate chamber arrangement is configured to adjust, at least locally, at least one further climate parameter (fluid’s temperature) as taught by Bechmann in order to control the temperature of the build material, temperature of the component and also in order to allow the build material be dried to further improve the manufacturing process (see [0025]).
Regarding claim 15, Swanson’872 further teaches the apparatus, wherein the manipulation of the construction material encompasses or is storage (extrusion channel) and/or desiccation and/or adjustment of the moisture content of and/or regulation of the moisture content of and/or transportation and/or reshaping and/or melting and/or extrusion of the construction material, and/or constitution of a semi-finished product from the construction material, and/or application of the molten construction material in a predetermined pattern (see Fig. 2; column 5, lines 52-67).
Regarding claim 16, Swanson’872 in view of Bechmann further teaches the apparatus, wherein the climate parameter or the at least one further climate parameter is respectively selected from: humidity of the internal gas medium in the interior of the climate chamber arrangement portion; temperature in the interior of the climate chamber arrangement portion; pressure of the internal gas medium in the interior of the climate chamber arrangement portion; and composition of the internal gas medium in the interior of the climate chamber arrangement portion (see column 9, lines 16-25 of Swanson and see Fig. 1;[0031] of Bechmann ). 
Regarding claim 17, Swanson’872 further teaches the apparatus, wherein the construction material manipulation portion (extrusion head (14)) encompasses a construction material storage portion (channel disposed between the extrusion head inlet (63) and outlet (66)) for storing the construction material, or a semi-finished product produced therefrom, as a starting material for use for the fused deposition modeling method (see Fig. 2; column 5, line 52-65); and/or - encompasses a component production portion furnishing a space (i.e. the space part (above platform (16)) inside the chamber (24)) for constituting the component portion or the component, in which the component portion or the component is constituted using the fused deposition modeling method utilizing the layering tool and the construction material (see Fig. 2).
Regarding claim 18, Swanson’872 further teaches the apparatus, wherein a component production portion (16) and/or the construction material storage portion (i.e. extrusion head (14) encompasses a construction material storage portion (channel disposed between the extrusion head inlet (63) and outlet (66)) and/or the construction material transfer portion are surrounded by the climate chamber arrangement portion (24), or by a further climate chamber arrangement portion, of the climate chamber arrangement (see Figs.1-2).
Regarding claim 19, Swanson’872 further teaches the apparatus, wherein a component production portion (16) is surrounded by the climate chamber arrangement portion (24), or by a further climate chamber arrangement portion, of the climate chamber arrangement, that climate chamber arrangement portion having a wall (unlabeled wall of chamber (24)) that comprises a reopenable and re-closable removal opening for removing the constituted component portion or constituted component from that climate chamber arrangement portion (see Figs. 1-2; column  3, lines 10-15 and column 4, lines 42-55).
Regarding claim 20, Swanson’872 further teaches the apparatus, wherein a component production portion (16) is surrounded by the climate chamber arrangement portion (24), or by a further climate chamber arrangement portion, of the climate chamber arrangement, that climate chamber arrangement portion comprising a wall (unlabeled wall of chamber (24)) that comprises a construction material delivery opening (63), the construction material delivery opening capable of being configured to permit transportation of construction material into an interior of that climate chamber arrangement portion and capable to prevent transportation of the internal gas medium from the interior of that climate chamber arrangement portion into its exterior space from which it is separated by the wall, and to prevent transportation of an external gas medium from its exterior space into the interior of that climate chamber arrangement portion (see Figs. 1-2;  column 4, lines 43-60 and column 9, lines 27-60).
Regarding claim 21, Swanson’872 further teaches the apparatus, wherein the construction material storage portion (i.e. channel disposed between the extrusion head inlet (63) and outlet (66))  is surrounded by the climate chamber arrangement portion, or by a further climate chamber arrangement portion, of the climate chamber arrangement, that climate chamber arrangement portion having a wall (unlabeled wall of chamber (24)) that comprises a reopenable and reclosable loading opening for loading the construction material storage portion with construction material (see Figs.1-2; column 4, lines 43-60 and column 9, lines 27-60 and column 5, line 52-65).
Regarding claim 22, Swanson’872 further teaches the apparatus, wherein the construction material storage portion(i.e. extrusion channel part of the extrusion head (14)) is surrounded by the climate chamber arrangement portion (24), or by a further climate chamber arrangement portion, of the climate chamber arrangement, that climate chamber arrangement portion having a wall (unlabeled wall of chamber (24)) that comprises a construction material discharge opening, the construction material discharge opening (66) capable of being configured to permit transportation of construction material from an interior of that climate chamber arrangement portion and to prevent transportation of the internal gas medium from the interior of that climate chamber arrangement portion into its exterior space from which it is separated by the wall, and to prevent transportation of an external gas medium from its exterior space into the interior of that climate chamber arrangement portion(see Figs.1-2; column 4, lines 43-60 and column 9, lines 27-60 and column 5, line 52-65).
Regarding claim 23, Swanson’872 further teaches the apparatus, wherein the construction material is capable of being an engineering plastic (see column 3, lines 64-67). 
In addition, Examiner notes that construction material is an engineering plastic is the material worked upon by the apparatus and is viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Regarding claim 24, Swanson’872 in view of Bechmann further teaches the apparatus as discussed in claim 13 above.
Swanson’872 further teaches wherein the apparatus encompasses a regulating unit (140) and/or control unit for regulating and/or controlling the execution of the fused deposition modeling method (see Fig. 1; column 3, lines 1-10 and column 7, lines 34-20). Swanson’872 does not teach the apparatus includes at least one apparatus parameter sensor configured for direct or indirect transfer of an apparatus parameter, detected by it, to the regulating unit and/or control unit.  However, Bechmann teaches a humidity sensor (10) arranged in an arbitrary position along the flow path of the fluid (7), whereby the humidity information recorded or captured by the humidity sensor (10); and a humidity control unit (13) which is adapted to control the humidity of the fluid (7) and capable to be configured to control a humidity level of the  gas as a climate parameter in an interior of the climate chamber arrangement portion to an associated climate parameter setpoint (see Fig. 1;[0030-0031]). Since Swanson’872 teaches controlling a moisture continent in the gas mixture in the building chamber (see column 9, lines 16-25), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Swanson’872 with the apparatus includes at least one apparatus parameter sensor configured for direct or indirect transfer of an apparatus parameter, detected by it, to the regulating unit and/or control unit as taught by Bechmann in order to control the humidity of the build material,  the humidity of the component and also in order to allow the build material be dried to further improve the manufacturing process (see [0025]).
Regarding claim 27, Swanson’872 in view of Bechmann  further teaches the apparatus, wherein the climate chamber arrangement portion is a closed portion wherein the internal gas medium is prevented from exiting the climate chamber arrangement portion (see Fig. 1;[0031] of Bechmann).

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 6,722,872 – of record – of record) alone/or in view of Bechmann (US 2019/0111625 – of record) as applied to claim 13 above, and further in view of Swanson (US 8,403,658 - of record).
Regarding claim 25, Swanson’872 in view of Bechmann teaches the apparatus as discussed in claim 13 above.
Swanson’872 further teaches the apparatus wherein the component production portion (16) is surrounded by the climate chamber arrangement portion (24), the climate chamber arrangement portion having an inlet wall (an open top part of the wall of the build chamber) and the layering tool (66) being spaced from the inlet wall and within the interior of that climate chamber arrangement portion (see Fig. 2;column 3, lines 10-12), but the combination of Swanson’872 and Bechmann does not explicitly teach the inlet wall including a construction material delivery opening, the construction material delivery opening being configured to permit transportation of construction material into an interior of that climate chamber arrangement portion.
In the same field of endeavor, 3-D printing, Swanson’ 658 teaches an extrusion-based layered deposition systems (10) for building three-dimensional (3D) objects comprises climate chamber arrangement portion (i.e. a building chamber (22)), an inlet wall including a construction material delivery opening (i.e. an opening in the wall of chamber (22) for receiving a guide tube (36)), the construction material delivery opening being configured to permit transportation of construction material into an interior of that climate chamber arrangement portion (see Fig. 1; column 2, lines 53-60 and column 3, lines 18-25 and  lines 28-35; and column 4, lines 38-45). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Swanson’872 and Bechmann with the inlet wall including a construction material delivery opening, the construction material delivery opening being configured to permit transportation of construction material into an interior of that climate chamber arrangement portion as taught by Swanson’658 in order to improve transportation of the construction material from the storage to the building chamber.
Regarding claim 26, Swanson’872 in view of Bechmann and Swanson’ 658 further teaches the apparatus, wherein the construction material delivery opening (36) includes an O-ring (seal) capable to prevent the internal gas medium from exiting the climate chamber arrangement portion (see column 4, lines 31-36 of Swanson’ 872).
Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that Swanson teaches positioning extruder head (14) at the very top of heat chamber (24) wherein the supply of construction material or filament does enter chamber. See remarks, page 3.
Examiner respectfully disagrees.  Swanson discloses the dispensing head having a modeling material dispensing outlet disposed inside of the build chamber (see column 3, lines 7-11) and the nozzle (66) of the extruder head (14) is located inside the chamber (24) (see Fig. 1; column 5, lines 59-63). 
With respect to Applicant’s argument directed to Larson have been considered but are moot because the new ground of rejection does not rely on Larson. A new ground of rejection is made in view of Bechmann (US 2019/0111625 – of record).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743